— Judgment unanimously reversed, on the law, and petition dismissed. Memorandum: It was error for Special Term to vacate the determination of the Hearing Officer based on inadequate employee assistance. In order for the issue to have been preserved, petitioner should have raised it before the Hearing Officer where the error, if any, could have been rectified (Matter of Humphries v Coughlin, 112 AD2d 561, 562; Matter of Geddes v Wilmot, 111 AD2d 474, 475, appeal dismissed 66 NY2d 914). (Appeal from judgment of Supreme Court, Wyoming County, Dadd, J. — art 78.) Present —Doerr, J. P., Green, Balio, Lawton and Schnepp, JJ.